Citation Nr: 0928334	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-34 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of zero percent, on appeal 
from the initial award of service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to 
September 1963.  This appeal initially came before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The Board 
remanded the appeal in July 2006.  


FINDINGS OF FACT

1.  VA and private evidence prior to May 25, 2004 discloses 
noncompensable hearing loss.

2.  The report of December 2004 VA audiologic examination is 
unfavorable to an initial compensable evaluation for hearing 
loss, but private audiologic examination conducted May 25, 
2004, discloses hearing loss which warrants a 10 percent 
evaluation, placing the evidence as to a 10 percent 
evaluation in equipoise; resolution in the Veteran's favor is 
required.


CONCLUSION OF LAW

Criteria for a compensable, schedular, 10 percent initial 
evaluation for hearing loss disability are met from May 25, 
2004, but are not met prior to that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.102, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a compensable 
initial evaluation for his service-connected hearing loss.  
As an initial matter, the Board will address whether VA has 
met its statutory duties to provide the Veteran with notice 
and assistance before addressing the legal and factual issues 
raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran has been afforded several VA examinations, 
and has provided reports of private clinical examinations.  
The Veteran has not indicated that there are any other 
available records or alternative records which might be 
relevant to the claim.  

The Veteran has provided several statements on his own 
behalf.  He provided testimony before the agency of original 
jurisdiction (AOJ) in 2005.  The Board notes that its July 
2006 Remand directed additional development to resolve the 
question whether the June 2005 statements of Mr. J. at the 
2005 AOJ hearing were admissible as hearing testimony under 
38 C.F.R. § 3.103(d)(2).  The Board directed that remedial 
action to render Mr. J's testimony as admissible be taken, 
with documentation of the admissibility, if the testimony 
were found not admissible and such action was possible.  If 
Mr. J's statements were found not to be admissible, the 
record was to be supplemented to explain the lack of 
admissibility.  In August 2007, the Appeals Management Center 
(AMC) determined that the actions directed by the Board were 
not within the scope of development which could be conducted 
by the AMC.  This issue is resolved in the Veteran's favor by 
deeming the testimony as taken under oath, as discussed 
further in the analysis below.  Therefore, Remand for further 
action to comply with the duty to assist is not required.  

Additionally, the Remand directed that information be 
obtained on Remand to determine whether the individuals who 
administered private audiologic examinations in June 2003 and 
May 2004 were state-licensed audiologists.  The AMC did not 
obtain this information, indicating that the Veteran failed 
to respond to a 2009 development letter which requested that 
the Veteran again authorize release of information from the 
providers.  However, the Veteran had supplied a signed 
authorization in 2007 to release his records held by the 
private providers who conducted the relevant 2003 and 2004 
examinations.  

Development to determine whether an individual is licensed by 
the state does not necessarily require any release of 
information from the Veteran's clinical records, but rather 
is a matter of records related to the provider, a matter 
related to the provider's employer or to records of the state 
licensing agency.  This information is not ordinarily 
obtained from the Veteran's own clinical records, and the 
fact that the Veteran did not complete an authorization in 
2009 for release to VA of his individual clinical records did 
not affect the AMC's duty to obtain the information 
referenced in the 2006 Remand.  Therefore, this matter has 
also been resolved in the Veteran's favor, as discussed 
further in the discussion below.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I, representing essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI, VII.  As the first step in determining the 
severity of impairment due to hearing loss, Table VI is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, based on audiologic examination conducted 
by a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided 
by four.  See 38 C.F.R. § 4.85.

After the designation for each ear is calculated under Table 
VI, then Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

Under certain circumstances, such as when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz, the Roman numeral 
designation for hearing impairment may be calculated using 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b).  

Assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In this case, the Veteran submitted a report of private June 
2003 audiologic examination which disclosed an average of 64 
decibels (dB) hearing loss in the right ear and 66 dB hearing 
loss in the left.  These findings, with the 90 percent 
hearing discrimination in the right ear and 80 percent 
hearing discrimination in the left ear, result in a 
determination that the Veteran had a level II hearing in the 
better ear and level IV hearing in the poorer ear.  These 
levels would result in a noncompensable evaluation, assuming 
that the examination was conducted by a state-licensed 
audiologist.  However, the record does not establish whether 
the individual who conducted this test was a state-licensed 
audiologist. 

March 2003 VA audiologic examination disclosed no hearing 
acuity threshold above 40 in the right ear and no threshold 
above 50 in the left ear, at the four levels required for VA 
purposes.  

In contrast, VA examination conducted in July 2003 disclosed 
an average hearing loss, over the four levels required for VA 
purposes, of 51 dB in the right ear and 53 in the left, with 
100 percent speech discrimination in each ear.  The findings 
of both the March 2003 and the July 2003 VA examinations, 
when applied to the tables, result in a noncompensable 
evaluation under Table VII.  As noted by the examiner who 
conducted the July 2003 examination, the July 2003 results 
disclosed a more severe hearing loss than the July 2003 VA 
examination.  The July 2003 VA examiner characterized the two 
examinations as "inconsistent." However, even at the poorer 
acuity levels disclosed in July 2003, the Veteran's hearing 
loss would not be compensable.  

On May 25, 2004, the Veteran underwent private audiologic 
examination, which disclosed an average of 56 dB hearing loss 
in the right ear and 52 dB in the left, with a 72 percent 
speech discrimination score in the right ear and an 80 
percent speech discrimination score in the left ear.  These 
findings, if the test were conducted by a state-licensed 
audiologist, would result in a compensable, 10 percent 
evaluation under DC 6100 (level IV, better ear, with level V, 
poorer ear).  

At the June 2005 hearing, Mr. J. testified that the examiner 
who conducted the May 2004 private examination was chosen 
because she was state-licensed and administered the Maryland 
CNC test as required by VA.  However, because the officer who 
conducted the hearing did not administer the oath to Mr. J., 
there is some question as to whether his testimony is 
admissible.  VA has not provided the necessary assistance to 
correct the lack of conformance of Mr. J's testimony with the 
regulations governing admissibility.  VA has not afforded the 
Veteran an opportunity to ask Mr. J. to provide his testimony 
under oath, such as through a new hearing or by means of a 
notarized statement.  

The admissibility of Mr. J's testimony would not matter if VA 
requested information from the state licensing agency as to 
whether the provider who conducted the May 2004 private 
examination was licensed by the state as an audiologist, or 
if VA obtained a copy of the license from the provider or the 
employer.  However, that information was not requested.  The 
issue as to admissibility of Mr. J's testimony is therefore 
resolved in the Veteran's favor, since the Veteran cannot 
take any steps to provide admissible evidence from Mr. J. 
without assistance.  For purposes of this claim, the provider 
who conducted the May 2004 private examination is deemed to 
be a state-licensed audiologist.  

December 2004 VA examination disclosed average pure-tone 
hearing loss, tested at the four required levels, of 40 dB in 
the right ear and 40 in the left ear, with a 96 percent 
speech discrimination in each ear.  There findings would 
result in a noncompensable evaluation.  

The Remand directed that the Veteran be afforded review of 
the audiology results to reconcile the discrepancies, if the 
examiner who conducted the May 2004 VA examination was a 
state-licensed audiologist.  However, since that information 
was not obtained, no further evidentiary development was 
conducted.  

The Board deems the private provider who conducted May 2004 
audiologic examination state-licensed for purposes of this 
claim.  Thus, the evidentiary weight and value of the private 
May 2004 examination, which discloses hearing loss disability 
compensable at 10 percent, and the evidentiary weight and 
value of the December 2004 VA examination, which discloses 
noncompensable hearing loss, are essentially equivalent.  The 
Board further notes that the Veteran has not submitted any 
contention that his hearing loss has become more severely 
disabling since these examinations were conducted.  

The evidence prior to May 2004 establishes that the Veteran's 
hearing loss was not compensable.  However, the evidence from 
May 25, 2004 is in equipoise.  The Board resolves reasonable 
doubt as to the severity of hearing loss from May 25, 2004, 
in the Veteran's favor.  The appeal for a compensable 
evaluation may be granted from that date.  However, the 
evidence is not in equipoise to warrant an initial evaluation 
in excess of 10 percent as the rating criteria for the higher 
rating have not been met.  38 C.F.R. § 4.85; Lendenemann, 
supra.  




ORDER

A compensable, 10 percent initial evaluation for hearing loss 
disability is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


